DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2019, 11/15/2019 and 3/24/2021 was filed prior to the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 4 recites “a means for closing” which is interpreted as being a valve.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 4 recites the limitation "the system" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 being further rejected as it depends from claim 4.
Claim 4 recites “the means being capable of determining passages” which is unclear as to how the means performs this determination. Should “determining” be - -connecting - -?
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Moore (US 2020563).

Regarding claim 1, Moore discloses a nozzle-type steam trap (Fig. 2) that causes steam (p.1, left column, lns. 1-7) flowing in from a steam transport channel (14,15) to flow through a venturi nozzle, an orifice nozzle (the opening of 16), or a tunnel structure resistance nozzle and that drains a drain water from a drain-water drainage channel (18), the nozzle-type steam trap comprising a nozzle sealing means (the uppermost opening co-axial with and above 16) disposed on a drain-water drainage side (the uppermost side for the nozzle having 16) of the nozzle that has a small-diameter tube-shaped bore (the bore passing through 16) through which the drain water is drained, the nozzle sealing means sealing the bore by using the drain water (the nozzle sealing means sealing the bore by using the drain water, in a similar way as applicant’s device).

Regarding claim 2, Moore discloses the nozzle sealing means is a drain-water storage portion that includes the nozzle and an intra-drain system drainage port (the 

Regarding claim 3, Moore discloses the steam transport channel through which the steam flows into the nozzle-type steam trap and the drain-water drainage channel through which the drain water is drained via the extra-drain system drainage port of the nozzle-type steam trap are not on an identical axis (as shown in Figure 2, the horizontal axis through 15 is offset from the upper horizontal axis through 18, in a similar manner to applicant’s device in the instant application of Figure 2).


Regarding claims 5-7, Moore discloses a swirl flow formation means (27,30,33 is considered as a swirl flow formation means, since the geometry of 27,30 forces the fluid to swirl around the circumference of 27) that causes steam transported from the steam transport channel (the inner channel of 31) to generate a swirl flow is disposed in a vicinity (27,30,33 are in a vicinity, since it is near) of a drain-water inlet (the bottom-most inlet opening of 16) of the nozzle.



Claim(s) 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by Katsura (WO 2015/016298).
Regarding claim 1, Katsura discloses a nozzle-type steam trap (1, see Fig. 5) that causes steam flowing in from a steam transport channel (30) to flow through a venturi nozzle (3), an orifice nozzle, or a tunnel structure resistance nozzle and that drains a drain water from a drain-water drainage channel (40), the nozzle-type steam trap comprising a nozzle sealing means (the opening at 10) disposed on a drain-water drainage side (the right side in Fig. 5) of the nozzle that has a small-diameter tube-shaped bore (the bore of 3, as shown in Fig.5) through which the drain water is drained, the nozzle sealing means sealing the bore by using the drain water (cavity portion 12, para.0028).
Regarding claim 2, Katsura discloses the nozzle sealing means is a drain-water storage portion (the lower section of 12) that includes the nozzle and an intra-drain system drainage port (11) connected to an extra-drain system drainage port (the rightmost opening through 1 connected with 11) through which the drain water is drained to an outside of a system (the system connected with 11/40) of the nozzle-type steam trap, the intra-drain system drainage port being disposed at a portion above the nozzle (see Fig. 5).
Regarding claim 3, Katsura discloses the steam transport channel through which the steam flows into the nozzle-type steam trap and the drain-water drainage channel through which the drain water is drained via the extra-drain system drainage port of the nozzle-type steam trap are not on an identical axis (as shown in Figure 5, the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753                                                                                                                                                                                             .